      Case 2:18-cv-01721-KJM-DB Document 64 Filed 11/20/19 Page 1 of 5

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANDREA R. AUSTIN, State Bar No. 173630
     Supervising Deputy Attorney General
 3   LYKISHA D. BEASLEY, State Bar No. 282907
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6110
 6    Fax: (916) 324-5567
      E-mail: Lykisha.Beasley@doj.ca.gov
 7   Attorneys for Defendant
     Jacob Appelsmith, Director of the
 8   Alcoholic Beverage Control

 9                               IN THE UNITED STATES DISTRICT COURT

10                             FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13   ORION WINE IMPORTS, LLC and                               2:18-cv-01721-KJM-DB
     PETER E. CREIGHTON,
14                                                         DEFENDANT’S REPLY TO
                                               Plaintiffs, PLAINTIFFS’ BRIEF IN REPLY TO
15                                                         AMICUS CURIAE BRIEF
                     v.
16                                                             Date:          November 22, 2019
                                                               Time:          10:00 a.m.
17   JACOB APPLESMITH, in his official                         Courtroom:     3
     capacity as Director of the California                    Judge:         The Honorable Kimberly J.
18   Department of Alcoholic Beverage Control,                                Mueller
19                                           Defendants. Action Filed: June 14, 2018
20

21                                               INTRODUCTION
22         Pursuant to the Court’s Minute Order (ECF No. 60), Defendant Appelsmith submits the
23   following brief in response to the arguments presented by Plaintiffs in ECF No. 62. The
24   arguments offered by the Amici in ECF No. 58 further support Defendant’s requested dismissal
25   of Plaintiffs’ lawsuit.
26   ///
27   ///
28
                                                           1
                               Defendant’s Reply to Plaintiffs’ Reply to Amicus Curiae Brief (2:18-cv-01721-KJM-DB)
      Case 2:18-cv-01721-KJM-DB Document 64 Filed 11/20/19 Page 2 of 5

 1                                                ARGUMENT

 2   I.    THE LICENSURE CONTEXT PROVIDED BY THE AMICI IS RELEVANT AND BEARS ON
           PLAINTIFFS’ ALLEGED INJURIES AND POTENTIAL REDRESSABILITY
 3

 4         The standing issues discussed by the California Beer and Beverage Distributors and the

 5   Wine and Spirits Wholesalers of California in their Amicus Brief (ECF No. 58) are relevant. As

 6   noted by the Court in its prior Order granting (with leave to amend) Defendant’s motion to

 7   dismiss, federal court jurisdiction is predicated on standing. (ECF No. 52, p. 5.) Further, the lack

 8   of subject matter jurisdiction “may be raised by a party, or by a court on its own initiative, at any

 9   stage of the litigation.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006). It is Plaintiffs’

10   responsibility to adequately allege the elements satisfying Article III standing: 1) injury in fact, 2)

11   causation, and 3) redressability. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Clapper v.

12   Amnesty International USA et al., 568 U.S. 398, 409 (2013). The Federal Rules of Civil

13   Procedure mandate that “[i]f the court determines at any time that it lacks subject-matter

14   jurisdiction, the court must dismiss the action.” Fed. Rule Civ. Proc. 12(h)(3).

15         In this case, Plaintiffs allege in their TAC and, again, in their reply to Amici that “they have

16   lost income they would otherwise have received from sales to the Pour House if the law allowed

17   them to sell and ship directly [to the Pour House]. Plaintiffs’ ECF No. 62. This assertion

18   presumes a set of facts that bears directly on whether the Plaintiffs have adequately pleaded injury

19   in fact and redressability. Spokeo, Inc., 136 S.Ct. at 1547; Clapper, 568 U.S. at 409. The Amicus

20   Brief explains that even if Plaintiffs were granted their requested relief (special permission to

21   circumvent the middle tier of California’s three-tier regulatory system and ship imported wine

22   directly to a retailer), retailers would still be subject to the three-tier system. One of the relevant

23   practical examples discussed by Amici is the impact of California Business and Professions Code

24   section 23017, which requires any individual or entity “to whom delivery is first made in

25   [California]” to be a licensed importer. Cal. Bus. & Prof. Code § 23017. Under the scenario

26   proffered by Plaintiffs, the Pour House would have to be a licensed importer for Orion’s

27   requested circumvention to achieve its intended effect. The standing issues discussed in the

28
                                                         2
                             Defendant’s Reply to Plaintiffs’ Reply to Amicus Curiae Brief (2:18-cv-01721-KJM-DB)
      Case 2:18-cv-01721-KJM-DB Document 64 Filed 11/20/19 Page 3 of 5

 1   Amicus Brief speak directly to the relationship between Plaintiffs’ assertions and California’s

 2   three-tier alcoholic beverage licensing and regulation system.

 3   II.   AMICI’S DISCUSSION OF THE SCOPE AND APPLICATION OF THE DORMANT COMMERCE
           CLAUSE IS RELEVANT BECAUSE THE CHALLENGED STATUTE IS NON-DISCRIMINATORY
 4

 5         Plaintiffs’ summarily dismiss the authorities upon which Amici rely, but those authorities

 6   confirm that, based the facts of this case, Plaintiffs cannot state a valid dormant Commerce

 7   Clause Claim. ECF No. 62, pp. 4-5. Amici’s discussion of Exxon Corp. v. Governor of

 8   Maryland, 437 U.S. 117 (1978), and related cases is relevant to the instant litigation. The holding

 9   in Exxon demonstrates the high burden on a party seeking to invalidate a state regulation in

10   federal court. Exxon held a law (prohibiting oil refiners and producers from operating gas

11   stations in Maryland) not to be discriminatory because it did not increase the relative market share

12   of local business. There, the Supreme Court determined that, even though all of the gas products

13   sold in Maryland were produced and refined out-of-state (causing a disproportionate impact on

14   out-of-state businesses), the law did not distinguish between in-state and out-of-state companies

15   in the retail market or prohibit the flow of interstate goods. Exxon Corp. v. Governor of

16   Maryland, 437 U.S. 117 (1978).

17         Similar to the challenged statute in Exxon, Section 23661 is also non-discriminatory

18   because it does not distinguish between in-state and out-of-state entities. All importers are treated

19   the same.

20         Exxon has also informed the Ninth Circuit’s review of dormant Commerce Clause

21   discrimination claims. In a recent decision in Rosenblatt v. City of Santa Monica, 940 F.3d 439

22   (9th Cir. 2019), the court rejected a discrimination challenge to a city ordinance prohibiting short-

23   term vacation rentals unless a primary resident remained in the dwelling for the duration of such

24   rentals. Rosenblatt v. City of Santa Monica, 940 F.3d 439, 442 (9th Cir. 2019). The court

25   reasoned that because the ordinance treated all interests equally and applied one set of rules to all

26   entities, it did not discriminate against out-of-state property owners.

27   ///

28   ///
                                                        3
                            Defendant’s Reply to Plaintiffs’ Reply to Amicus Curiae Brief (2:18-cv-01721-KJM-DB)
     Case 2:18-cv-01721-KJM-DB Document 64 Filed 11/20/19 Page 4 of 5

 1         Here, too, it is undisputed that the challenged statute makes no distinction between in-state

 2   entities and out-of-state entities. Section 23661 does not impose any requirements upon out-of-

 3   state importers that are not equally imposed upon in-state importers.

 4                                              CONCLUSION

 5         The issues raised in the Amicus Curiae Brief (ECF No. 58) further highlight the

 6   inadequacies of Plaintiffs’ Third Amended Complaint. In consideration of the number of

 7   opportunities Plaintiffs have had to state valid claims against Defendant Appelsmith, the

 8   arguments presented by Defendant in support of dismissal, and the arguments presented by the

 9   Amici, Defendant respectfully requests that, based on the foregoing, the Court dismiss Plaintiffs’

10   Third Amended Complaint without leave to amend.

11

12   Dated: November 20, 2019                                Respectfully submitted,
13                                                           XAVIER BECERRA
                                                             Attorney General of California
14                                                           ANDREA R. AUSTIN
                                                             Supervising Deputy Attorney General
15

16
                                                             /s/ Lykisha D. Beasley
17

18

19                                                           LYKISHA D. BEASLEY
                                                             Deputy Attorney General
20                                                           Attorneys for Defendant
                                                             Jacob Appelsmith, Director of the
21                                                           Alcoholic Beverage Control
22   SA2018101846
     14277741.docx
23

24

25

26

27

28
                                                        4
                            Defendant’s Reply to Plaintiffs’ Reply to Amicus Curiae Brief (2:18-cv-01721-KJM-DB)
         Case 2:18-cv-01721-KJM-DB Document 64 Filed 11/20/19 Page 5 of 5



                              CERTIFICATE OF SERVICE
Case Name:      Orion Wine Imports, LLC, and              No.      2:18-cv-01721-KJM-DB
                Peter E. Creighton v. Jacob
                Applesmith

I hereby certify that on November 20, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
DEFENDANT’S REPLY TO PLAINTIFFS’ BRIEF IN REPLY TO AMICUS CURIAE
BRIEF
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on November 20, 2019, at Sacramento,
California.


            Marianne Baschiera                                  /s/ Marianne Baschiera
                Declarant                                              Signature

SA2018101846
14277695.docx
